

 
 

--------------------------------------------------------------------------------

 
 
EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
March 7, 2011, but effective as of January 1, 2011 (the “Effective Date”), by
and among SUN COMMUNITIES, INC., a Maryland corporation (the “REIT”), SUN
COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership
(“SCOLP”) and JOHN B. MCLAREN (the “Executive”).  As used herein, “Company”
shall refer to the REIT and SCOLP together.
 
W I T N E S S E T H:


WHEREAS, SCOLP operates the business of the REIT;


WHEREAS, the REIT is the sole general partner of SCOLP;


WHEREAS, Executive has historically provided services not only to the REIT, but
also to SCOLP; and


WHEREAS, the Company desires to continue the employment of the Executive, and
the Executive desires to continue to be employed by the Company, on the terms
and subject to the conditions set forth below.


NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:


1.           Employment.


(a)         
The Company agrees to employ the Executive and the Executive accepts the
employment, on the terms and subject to the conditions set forth below.  During
the Term (defined below), the Executive shall serve as Executive Vice President
and Chief Operating Officer of the REIT, and shall do and perform diligently all
such services, acts and things as are customarily done and performed by such
officers of companies in similar business and in size to the REIT, together with
such other duties as may reasonably be requested from time to time by the REIT’s
Chief Executive Officer or the Board of Directors of the REIT (the “Board”),
which duties shall be consistent with the Executive's positions as set forth
above.



(b)         
For service as an officer and employee of the Company, the Executive shall be
entitled to the full protection of the applicable indemnification provisions of
the Articles of Incorporation and Bylaws of the REIT, as they may be amended
from time to time.



2.           Term of Employment.


(a)         
Subject to the provisions for termination provided below, the term of the
Executive's employment under this Agreement shall commence on the Effective Date
and shall continue thereafter until December 31, 2015 (the “Initial Term”);
provided, however, that following the expiration of the Initial Term, the term
of this Agreement shall be automatically extended for successive terms of one
(1) year each thereafter (each a “Renewal Term”), unless either party notifies
the other party in writing of its desire to terminate this Agreement at least
ninety (90) days before the end of the Initial Term or the Renewal Term then in
effect.  The Initial Term and each Renewal Term are collectively

 
 
 
 

--------------------------------------------------------------------------------

 
 
       
referred to as the “Term.”

 
(b)         
Executive acknowledges and agrees that Executive is an “at-will” employee and
that Executive’s employment may be terminated, with or without cause, at the
option of Executive or the REIT.



3.           Devotion to the Company's Business.  The Executive shall devote his
best efforts, knowledge, skill, and his entire productive time, ability and
attention to the business of the Company during the term of this Agreement.


4.           Compensation.


(a)         
During the Term, the Company shall pay or provide, as the case may be, to the
Executive the compensation and other benefits and rights set forth in Sections
4, 5 and 6 of this Agreement.



(b)         
Base Compensation.  As compensation for the services to be performed hereunder,
the Company shall pay to the Executive, during his employment hereunder, an
annual base salary (the “Base Salary”), at the rate of:

                
                 (i)     Three Hundred Forty Five Thousand Dollars ($345,000.00)
for the period beginning on the Effective Date and ending on December 31, 2011;
 
                 (ii)    Three Hundred Seventy Five Thousand Dollars
($375,000.00) for the period beginning on January 1, 2012 and ending on December
31, 2012;
 
                 (iii)    Four Hundred Thousand Dollars ($400,000.00) for the
period beginning on January 1, 2013 and ending on December 31, 2013; and
 
                 (iv)    Four Hundred Twenty Five Thousand Dollars ($425,000.00)
thereafter, but subject to adjustment pursuant to Section 4(c) below.


 
The Base Salary shall be payable in accordance with the Company’s usual pay
practices (including tax withholding), but in no event less frequently than
monthly.



(c)         
 
COLA Adjustment.  Commencing with January 1, 2015 and at the beginning of each
calendar year of this Agreement thereafter (each an “Adjustment Date”),
Executive’s Base Salary shall be increased in accordance with the increase, if
any, in the cost of living during the preceding one year as determined by the
percentage increase in the Consumers Price Index-All Urban Consumers (U.S. City
Average/all items) published by the Bureau of Labor Statistics of the U.S.
Department of Labor (the “Index”).  The Base Salary for the calendar year
following each Adjustment Date shall be the then current Base Salary increased
by the percentage increase, if any, in the average annual Index for the calendar
year immediately preceding the Adjustment Date (the “Preceding Year”) over the
average annual Index for the calendar year immediately preceding the Preceding
Year.  In the event the Index shall cease to be published or the formula
underlying the Index shall change materially from the formula used for the Index
as of the date hereof, then there shall be substituted for the Index such other
index of similar nature as is then generally recognized and accepted.  In no
event shall the Base Salary during each adjusted calendar year be less than that
paid during the preceding year of this Agreement.



(d)         
Signing Bonus. Within five (5) days after the date hereof, the Company shall pay
Executive a one-time signing bonus of One Hundred Fifty Thousand Dollars

 
 
 
2

--------------------------------------------------------------------------------

 


   
($150,000.00); provided, however, that, if this Agreement is terminated for
cause pursuant to Section 7(a)(ii) below, or Executive voluntarily resigns his
employment, in either case on or before the first anniversary of the Effective
Date, then the Executive shall promptly reimburse such signing bonus to the
Company.

 
(e)         
Annual Discretionary Bonus. Executive will be eligible to receive a
discretionary bonus for each calendar year during the Term (the “Bonus”).  The
amount of any Bonus shall be determined in the sole discretion of the
Compensation Committee of the Board and shall be an amount of up to 100% of the
Base Salary for each calendar year that the Executive is employed under this
Agreement (“Bonus Year”), which Bonus shall be determined and calculated with
respect to each Bonus Year as follows: (i) the Executive shall receive a Bonus
in the amount of up to 50% of the then current Base Salary in the sole
discretion of the Compensation Committee based on attainment of the objectives
set forth in a written plan approved by the Compensation Committee for such
Bonus Year; and (ii) up to an additional 50% the then current Base Salary may be
awarded to the Executive in the sole discretion of the Compensation Committee
based on any other criteria.  The determination of the Bonus shall be made by
the Compensation Committee of the Board no later than March 7th of the following
calendar year and any Bonus shall be paid to the Executive on or before March
15th of the following calendar year.



(f)         
Disability.  During any period that the Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness (the
“Disability Period”), the Executive shall continue to receive his full Base
Salary, Bonus and other benefits at the rate in effect for such period until his
employment is terminated by the Company pursuant to Section 7(a)(iii) below;
provided, however, that payments so made to the Executive during the Disability
Period shall be reduced by the sum of the amounts, if any, which are paid to the
Executive following the onset of the disability under disability benefit plans
of the Company.



(g)         
Restricted Stock.  Promptly after the execution of this Agreement, the REIT
shall grant and issue to Executive (the “Restricted Stock Award”) 12,500 shares
of the REIT’s common stock (the “Shares”).  The grant of the Restricted Stock
Award shall be subject to the terms and conditions contained in the REIT’s
standard Restricted Stock Award Agreement (the “Restricted Stock Award
Agreement”) and all applicable terms and conditions of the REIT’s Equity
Incentive Plan.  In addition to the foregoing, the Restricted Stock Award shall
vest as follows: (i) 4,166 of the Shares shall vest on each of the fourth and
fifth anniversaries of the Effective Date; and (ii) the remainder of the Shares
shall vest on the sixth anniversary of the Effective Date. The grant of the
Restricted Stock Award is expressly conditioned upon the Executive’s execution
of the Restricted Stock Award Agreement.



(h)         
Clawback.  Notwithstanding anything to the contrary herein, the Bonus and any
other incentive compensation paid or payable to the Executive hereunder shall
not be deemed fully earned and vested, and shall be reimbursed by the Executive
to the Company if previously paid, to the extent such incentive compensation
becomes subject to clawback pursuant to the provisions of the Dodd-Frank Wall
Street Reform and Consumer Protection Act, any rules promulgated thereunder or
the rules and regulations of the New York Stock Exchange.



5.           Benefits.


(a)         
Insurance.  The Company shall provide to the Executive life, medical and
hospitalization insurance for himself, his spouse and eligible family members as
may be

 
 
 
3

--------------------------------------------------------------------------------

 
 
        
determined by the Board to be consistent with the Company’s standard policies.


(b)         
Benefit Plans.  The Executive, at his election, may participate, during his
employment hereunder, in all retirement plans, 401(k) plans and other benefit
plans of the Company generally available from time to time to other executive
employees of the Company and for which the Executive qualifies under the terms
of the plans (and nothing in this Agreement shall or shall be deemed to in any
way affect the Executive's right and benefits under any such plan except as
expressly provided herein).  At the discretion of the Compensation Committee of
the Board, the Executive may also be entitled to participate in any equity,
stock option or other employee benefit plan that is generally available to
senior executives of the Company.  In addition to the foregoing, the Executive's
participation in and benefits under any such plan shall be on the terms and
subject to the conditions specified in the governing document of the particular
plan.  Nothing contained in this Agreement shall be construed to create any
obligation on the part of the Company to establish any such plan or to maintain
the existence of any such plan which may be in effect from time to time.



(c)         
Annual Vacation.  The Executive shall be entitled to four (4) weeks’ vacation
time each year, without loss of compensation.  The Executive shall not take more
than fourteen (14) consecutive calendar days of vacation without the prior
approval of the REIT’s Chief Executive Officer.  Unless otherwise approved by
the Chief Executive Officer of the REIT, in the event that the Executive does
not take the total amount of vacation time authorized under this Agreement
during any calendar year, such vacation time shall not accrue and the Executive
shall forfeit any such unused vacation time.  In the event this Agreement is
terminated for any reason whatsoever, the Executive shall not be entitled to
receive any payment for unused vacation time.



6.           Reimbursement of Business Expenses.  The Company shall reimburse
the Executive for travel, entertainment and other expenses reasonably and
necessarily incurred by the Executive in the performance of his duties under
this Agreement.  The Executive shall furnish such documentation with respect to
reimbursement to be paid hereunder as the Company shall reasonably request.


7.           Termination of Employment.


(a)         
The Executive's employment under this Agreement may be terminated:



 
(i)
by either the Executive or the REIT at any time for any reason whatsoever or for
no reason upon not less than sixty (60) days written notice;



 
(ii)
by the REIT at any time for "cause" as defined below, without prior notice;



 
(iii)
by the REIT upon the Executive's "permanent disability" (as defined below) upon
not less than thirty (30) days written notice; and



 
(iv)
upon the Executive's death.



(b)         
For purposes hereof, for “cause” shall mean: (i) a material breach of any
provision of this Agreement by Executive (if the breach is curable, it will
constitute cause only if it continues uncured for a period of twenty (20) days
after Executive’s receipt of written notice of such breach from the Company);
(ii) Executive’s failure or refusal, in any material manner, to perform all
lawful services required of him pursuant to this Agreement, which failure or
refusal continues for more than twenty (20) days after

 
 
 
4

--------------------------------------------------------------------------------

 
 
         
Executive’s receipt of written notice of such deficiency; (iii) Executive’s
commission of fraud, embezzlement or theft, or a crime constituting moral
turpitude, in any case, whether or not involving Company, that in the reasonable
good faith judgment of the REIT, renders Executive’s continued employment
harmful to the Company; (iv) Executive’s misappropriation of Company assets or
property, including, without limitation, obtaining reimbursement through
fraudulent vouchers or expense reports; or (v) Executive’s conviction or the
entry of a plea of guilty or no contest by Executive with respect to any felony
or other crime that, in the reasonable good faith judgment of the REIT,
adversely affects the Company or its reputation or business.


(c)         
For purposes hereof, the Executive’s “permanent disability” shall be deemed to
have occurred if Executive has become unable to perform the essential functions
and responsibilities of his position with reasonable accommodation, as required
under the Americans with Disabilities Act, as the same has and may be amended
(the “ADA”), by virtue of a disability (as defined under the ADA).



8.           Compensation Upon Termination or Disability.


(a)         
In the event that the REIT terminates the Executive's employment under this
Agreement without “cause” pursuant to Section 7(a)(i), (i) the Executive shall
be entitled to any accrued and unpaid Base Salary, Bonus and benefits through
the effective date of such termination, prorated for the number of days actually
employed in the then current calendar year, which shall be paid by the Company
to the Executive within thirty (30) days of the effective date of such
termination (or such later date as may be required in order to determine the
amount of any Bonus due to the Executive but in no event later than March 15th
of the calendar year following the calendar year that Executive’s employment is
terminated), and (ii) subject to the Executive’s execution of a general release
of claims in a form satisfactory to the Company, the Company shall pay the
Executive monthly an amount equal to one-twelfth (1/12) of the Base Salary (at
the rate that would otherwise have been payable under this Agreement) for a
period of up to twelve (12) months if the Executive fully complies with Section
12 of this Agreement (the “Severance Payment”).  Notwithstanding the foregoing,
the Company, in its sole discretion, may elect to make the Severance Payment to
the Executive in one lump sum due within thirty (30) days of the Executive's
termination of employment and the Severance Payment shall not be due Executive
if Executive is entitled to Change in Control Benefits (as defined in Section 10
below).



(b)         
In the event of termination of the Executive's employment under this Agreement
for “cause” or if the Executive voluntarily terminates his employment hereunder,
the Executive shall be entitled to no further compensation or other benefits
under this Agreement, except only as to any accrued and unpaid Base Salary and
benefits through the effective date of such termination, prorated for the number
of days actually employed in the then current calendar year.



(c)         
In the event of termination of the Executive's employment under this Agreement
due to the Executive's permanent disability or death, (i) the Executive (or his
heirs, successors and assigns in the event of his death) shall be entitled to
any accrued and unpaid Base Salary, Bonus and benefits through the effective
date of such termination, prorated for the number of days actually employed in
the then current calendar year, which shall be paid by the Company to the
Executive or his successors and assigns, as appropriate, within thirty (30) days
of the effective date of such termination (or such later date as may be required
in order to determine the amount of any Bonus due to the Executive but in no
event later than March 15th of the calendar year following the calendar year
that Executive’s employment is terminated), and (ii) if and so long as the

 
 
 
5

--------------------------------------------------------------------------------

 
 
     
Executive fully complies with Section 12 of this Agreement, the Company shall
pay the Executive monthly an amount equal to one-twelfth (1/12) of the Base
Salary (at the rate that would otherwise have been payable under this Agreement)
for a period of up to eighteen (18) months if such permanent disability or death
occurs on or before the third anniversary of the Effective Date, and up to
twenty four (24) months if such permanent disability or death occurs after the
third anniversary of the Effective Date (the “Disability Payment”); provided,
however, that payments so made to the Executive shall be reduced by the sum of
the amounts, if any, which: (A) were paid to the Executive under any death or
disability benefit plans of the Company following the death or the onset of the
disability, and (B) did not previously reduce the Base Salary, Bonus and other
benefits due the Executive under Section 4(f) of this
Agreement.  Notwithstanding the foregoing, the Company, in its sole discretion,
may elect to make the Disability Payment to the Executive in one lump sum due
within thirty (30) days of the Executive's termination of employment.  The
Executive agrees to cooperate in any reasonable requirement to undertake a
medical physical examination as may be reasonably requested by an insurance
carrier in the event that the Company decides to obtain additional death or
disability insurance coverage on the Executive.


(d)         
Notwithstanding anything to the contrary in this Section 8, the Company's
obligation to pay, and the Executive's right to receive, any compensation under
this Section 8, including, without limitation, the Severance Payment and the
Disability Payment, shall terminate upon the Executive's breach of any provision
of Section 12 hereof.  In addition, the Executive shall promptly return to the
Company any compensation received from the Company under this Section 8,
including, without limitation, the Severance Payment and the Disability Payment,
upon the Executive's breach of any provision of Section 12 hereof.



9.           Resignation of Executive.  Upon any termination of the Executive's
employment under this Agreement, the Executive shall be deemed to have resigned
from any and all offices and directorships held by the Executive in the Company
and/or any of the Affiliates (as defined below).


10.           Effect of Change in Control.


(a)         
The Company or its successor shall pay the Executive the Change in Control
Benefits (as defined below) if there has been a Change in Control (as defined
below) and any of the following events has occurred (each a “Triggering Event”):
(i) the Executive’s employment under this Agreement is terminated by the Company
or its successor in accordance with Section 7(a)(i) at any time within
twenty-four (24) months after the Change in Control, (ii) upon a Change in
Control under Section 10(f)(ii), the Company or its successor does not expressly
assume all of the terms and conditions of this Agreement, or (iii) there are
less than eighteen (18) months remaining under the Initial Term of this
Agreement (without regard to the last clause of Section 2 hereof).



(b)         
For purposes of this Agreement, the “Change in Control Benefits” shall mean the
following benefits:



 
(i)
A cash payment equal to (A) two and 99/100 (2.99) times the Base Salary in
effect on the date of such Change in Control, less (B) any amounts paid to
Executive under this Agreement following a Change in Control, but prior to the
occurrence of a Triggering Event, payable within sixty (60) days of the Change
in Control or, in the event that the cessation of Executive’s employment
hereunder triggers the Change in Control Benefits, payable within thirty (30)
days after such cessation of employment; and

 
 
 
6

--------------------------------------------------------------------------------

 

 
 
(ii)
Continued receipt of all group health benefits set forth in Sections 5(a) and
5(b) of this Agreement, until the earlier of (A) one year following the Change
in Control (which period shall run concurrently with Executive's COBRA period)
or (B) the commencement of comparable coverage from another employer.  The
provision of any one benefit by another employer shall not preclude the
Executive from continuing participation in Company benefit programs provided
under this Section 10(b)(ii) that are not provided by the subsequent
employer.  The Executive shall promptly notify the Company upon receipt of
benefits from a new employer comparable to any benefit provided under this
Section 10(b)(ii).



(c)         
Notwithstanding anything to the contrary herein, (i) in the event that the
Executive’s employment under this Agreement is terminated by the Company or its
successor in accordance with Section 7(a)(i) within sixty (60) days prior to a
Change in Control, such termination shall be deemed to have been made in
connection with the Change in Control and the Executive shall be entitled to the
Change in Control Benefits and reimbursed for any COBRA premiums previously paid
by Executive.



(d)         
The Change in Control Benefits shall be in addition to the acceleration of the
vesting of, and the extension of the time for exercise of, stock options as a
result of the Change in Control.



(e)         
Notwithstanding anything to the contrary contained herein, in the event it shall
be determined that any compensation payment or distribution by the Company to or
for the benefit of the Executive would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Change in Control Benefits will be reduced to the extent necessary so that no
excise tax will be imposed, but only if to do so would result in the Executive
retaining a larger amount, on an after-tax basis, taking into account the excise
and income taxes imposed on all payments made to the Executive hereunder.



(f)         
For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred upon the closing of any of the following transactions:



 
(i)
if any person or group of persons acting together (other than (a) the Company or
any person (A) who as of the date hereof was a director or officer of the REIT,
or (B) whose shares of Common Stock of the REIT are treated as "beneficially
owned" by any such director or officer, or (b) any institutional investor
(filing reports under Section 13(g) rather than 13(d) of the Securities Exchange
Act of 1934, as amended, including any employee benefit plan or employee benefit
trust sponsored by the Company)), becomes a beneficial owner, directly or
indirectly, of securities of the REIT representing fifty percent (50%) or more
of either the then-outstanding Common Stock of the REIT or the combined voting
power of the REIT then-outstanding voting securities (other than as a result of
an acquisition of securities directly from the REIT);



 
(ii)
if the Company sells all or substantially all of the Company's assets to any
person (other than a wholly-­owned subsidiary of the Company formed for the
purpose of changing the Company's corporate domicile);

 
 
 
7

--------------------------------------------------------------------------------

 

 
 
(iii)
if the Company merges or consolidates with another person as a result of which
the shareholders of the REIT immediately prior to such merger or consolidation
would beneficially own (directly or indirectly), immediately after such merger
or consolidation, securities of the surviving entity representing less than
fifty percent (50%) of the then outstanding voting securities of the surviving
entity; or



 
(iv)
if the new directors appointed to the Board during any twelve-month period
constitute a majority of the members of the Board, unless (A) the directors who
were in office for at least twelve (12) months prior to such twelve-month period
(the “Incumbent Directors”) plus (B) the new directors who were recommended or
appointed by a majority of the Incumbent Directors constitutes a majority of the
members of the Board.



 
For purposes of this Section 10(f), a “person” includes an individual, a
partnership, a corporation, an association, an unincorporated organization, a
trust or any other entity.



11.           Stock Awards.  In the event of termination of the Executive's
employment under this Agreement for “cause”, all stock options or other stock
based compensation awarded to the Executive shall lapse and be of no further
force or effect whatsoever in accordance with the Company’s equity incentive
plans.  If the Company terminates the Executive's employment under this
Agreement without “cause” or upon the death or permanent disability of the
Executive, all stock options and other stock based compensation awarded to the
Executive shall become fully vested and immediately exercisable.  Upon a Change
in Control, all stock options or other stock based compensation awarded to the
Executive shall become fully vested and immediately exercisable and may be
exercised by the Executive at any time within one (1) year after the Change in
Control.  All Stock Option Agreements between the Company and the Executive
shall be amended to conform to the provisions of this Section 11.  In the event
of an inconsistency between this Section 11 and such Stock Option Agreements,
this Section 11 shall control.


12.           Covenant Not To Compete and Confidentiality.


(a)          
The Executive acknowledges the Company's reliance on and expectation of the
Executive's continued commitment to performance of his duties and
responsibilities during the term of this Agreement.  In light of such reliance
and expectation on the part of the Company, the Executive agrees that:



 
(i)
for a period commencing on the date of this Agreement and ending upon the
expiration of twenty-four (24) months following the termination of the
Executive's employment under this Agreement for any reason, including, without
limitation, the expiration of the term of this Agreement (the “Non-competition
Period”), the Executive shall not, either directly or indirectly, engage in, or
have an interest in or be associated with (whether as an officer, director,
stockholder, partner, associate, employee, consultant, owner or otherwise) any
corporation, firm or enterprise which is engaged in the development, ownership,
leasing, management, financing or sales of manufactured housing communities
and/or manufactured homes, anywhere within the continental United States or
Canada; provided, however, that, notwithstanding anything to the contrary
herein, (A) in the event that the Company terminates the Executive’s employment
hereunder without “cause”, the Non-competition Period shall be reduced to twelve
(12) months, and (B) the Executive may invest in any publicly held corporation
engaged, if such investment does not exceed one percent (1%) in value of the
issued and outstanding capital stock of such corporation;

 
 
 
8

--------------------------------------------------------------------------------

 

 
 
(ii)
the Executive will not at any time, for so long as any Confidential Information
(as defined below) shall remain confidential or otherwise remain wholly or
partially protectable, either during the term of this Agreement or thereafter,
use or disclose, directly or indirectly, to any person outside of the Company,
or any corporation owned or controlled by the Company or under common control
with the Company (the “Affiliates”), any Confidential Information;



 
(iii)
promptly upon the termination of this Agreement for any reason, the Executive
(or in the event of the Executive's death, his personal representative) shall
return to the Company any and all copies (whether prepared by or at the
direction of the Company or Executive) of all records, drawings, materials,
memoranda and other data constituting or pertaining to Confidential Information;



 
(iv)
for a period commencing on the date of this Agreement and ending upon the
expiration of the Non-competition Period, the Executive shall not, either
directly or indirectly, divert, or by aid to others, do anything which would
tend to divert, from the Company or any Affiliate any trade or business with any
customer or supplier with whom the Executive had any contact or association
during the term of the Executive's employment with the Company or with any party
whose identity or potential as a customer or supplier was confidential or
learned by the Executive during his employment by the Company; and



 
(v)
for a period commencing on the date of this Agreement and ending upon the
expiration of the Non-competition Period, the Executive shall not, either
directly or indirectly, call upon, compete for or solicit for employment any
person with whom the Executive was acquainted while employed by the Company.



As used in this Agreement, the term “Confidential Information” shall mean all
business information of any nature and in any form which at the time or times
concerned is not generally known to those persons engaged in business similar to
that conducted or contemplated by the Company or any Affiliate (other than by
the act or acts of an employee not authorized by the Company to disclose such
information) and which relates to any one or more of the aspects of the present
or past business of the Company or any of the Affiliates or any of their
respective predecessors, including, without limitation, financial information,
business plans, prospects, opportunities which have been discussed or considered
by the management of the Company, and other trade secrets.


(b)         
The Executive agrees and understands that the remedy at law for any breach by
him of this Section 12 will be inadequate and that the damages flowing from such
breach are not readily susceptible to being measured in monetary
terms.  Accordingly, it is acknowledged that, upon adequate proof of the
Executive's violation of any legally enforceable provision of this Section 12,
the Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach.  Nothing in this
Section 12 shall be deemed to limit the Company's remedies at law or in equity
for any breach by the Executive of any of the provisions of this Section 12
which may be pursued or availed of by the Company.  This Section 12 shall
survive the termination of this Agreement.



(c)         
Executive acknowledges and agrees that the covenants set forth above are
reasonable and valid in geographical and temporal scope and in all other
respects.  If any court determines that any of the covenants, or any part of any
covenant, is invalid or unenforceable, the remainder of the covenants shall not
be affected and shall be given full

 
 
 
9

--------------------------------------------------------------------------------

 
 
      
effect, without regard to the invalid portion.  If any court determines that any
of the covenants, or any part of any covenant, is unenforceable because of its
duration or geographic scope, such court shall have the power to reduce the
duration or scope, as the case may be, and, enforce such provision in such
reduced form.  Executive and the Company intend to and hereby confer
jurisdiction to enforce the covenants upon the courts of any jurisdiction within
the geographical scope of such covenants.  If the courts of any one or more of
such jurisdictions hold the covenants, or any part of any covenant,
unenforceable by reason of the breadth of such scope or otherwise, it is the
intention of Executive and the Company that such determination not bar or in any
way affect the right of the Company to the relief provided above in the courts
of any other jurisdiction within the geographical scope of such covenants as to
breaches of such covenants in such other respective jurisdictions.  For this
purpose, such covenants as they relate to each jurisdiction shall be severable
into diverse and independent covenants.


13.           Arbitration.  The parties agree that any and all disputes,
controversies or claims of any nature whatsoever relating to, or arising out of,
this Agreement or Executive's employment, whether in contract, tort, or
otherwise (including, without limitation, claims of wrongful termination of
employment, claims under Title VII of the Civil Rights Act, the Fair Labor
Standards Act, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, or comparable state or federal laws, and any other laws dealing
with employees' rights and remedies), shall be settled by mandatory arbitration
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes (the “Rules”) and the following
provisions: (a) a single arbitrator (the “Arbitrator”), mutually agreeable to
the Company and Executive, shall preside over the arbitration and shall make all
decisions with respect to the resolution of the dispute, controversy or claim
between the parties; (b) in the event that the Company and Executive are unable
to agree on an Arbitrator within fifteen (15) days after either party has filed
for arbitration in accordance with the Rules, they shall select a truly neutral
arbitrator in accordance with the rules for the selection of neutral
arbitrators, who shall be the “Arbitrator” for the purposes of this Section 13;
(c) the place of arbitration shall be Southfield, Michigan unless mutually
agreed otherwise; (d) judgment may be entered on any award rendered by the
Arbitrator in any federal or state court having jurisdiction over the parties;
(e) all fees and expenses of the Arbitrator shall be shared equally between
Company and Executive; (f) the decision of the Arbitrator shall govern and shall
be conclusive and binding upon the parties; (g) the parties shall be entitled to
reasonable levels of discovery in accordance with the Federal Rules of Civil
Procedure or as permitted by the Arbitrator, provided, however, that the time
permitted for discovery shall not exceed eight (8) weeks and each party shall be
limited to two (2) depositions; and (h) this provision shall be enforceable by
specific performance and/or injunctive relief, and shall constitute a basis for
dismissal of any legal action brought in violation of the duty to
arbitrate.  The parties hereby acknowledge that it is their intent to expedite
the resolution of any dispute, controversy or claim hereunder and that the
Arbitrator shall schedule the timing of discovery and of the hearing consistent
with that intent.  Notwithstanding anything to the contrary herein, nothing
contained in this Section shall be construed to preclude Company from obtaining
injunctive or other equitable relief to secure specific performance or to
otherwise prevent Executive’s breach of Section 12 of this Agreement.


14.           Notice.  Any notice, request, consent or other communication given
or made hereunder shall be given or made only in writing and (a) delivered
personally to the party to whom it is directed; (b) sent by first class mail or
overnight express mail, postage and charges prepaid, addressed to the party to
whom it is directed; or (c) telecopied to the party to whom it is directed, at
the following addresses or at such other addresses as the parties may hereafter
indicate by written notice as provided herein:


 
If to the REIT or SCOLP:

 
 
 
10

--------------------------------------------------------------------------------

 

 
Sun Communities. Inc.
27777 Franklin Road, Suite 200
Southfield, Michigan 48034
Fax: (248) 208-2641
Attn: Chief Executive Officer


If to the Executive:


John B. McLaren
c/o Sun Communities, Inc.
27777 Franklin Road, Suite 200
Southfield, Michigan 48034
Fax: (248) 208-2644


In all events, with a copy to:


Jaffe, Raitt, Heuer & Weiss,
Professional Corporation
27777 Franklin Road
Suite 2500
Southfield, Michigan 48034
Attn: Arthur A. Weiss




Any such notice, request, consent or other communication given or made: (i) in
the manner indicated in clause (a) of this Section shall be deemed to be given
or made on the date on which it was delivered; (ii) in the manner indicated in
clause (b) of this Section shall be deemed to be given or made on the third
business day after the day in which it was deposited in a regularly maintained
receptacle for the deposit of the United States mail, or in the case of
overnight express mail, on the business day immediately following the day on
which it was deposited in the regularly maintained receptacle for the deposit of
overnight express mail; and (iii) in the manner indicated in clause (c) of this
Section shall be deemed to be given or made when received by the telecopier
owned or operated by the recipient thereof.


15.           Cooperation in Future Matters.  Executive hereby agrees that, for
a period of eighteen (18) months following his termination of employment for any
reason whatsoever, he shall cooperate with the Company's reasonable requests
relating to matters that pertain to Executive's employment by the Company,
including, without limitation, providing information or limited consultation as
to such matters, participating in legal proceedings, investigations or audits on
behalf of the Company, or otherwise making himself reasonably available to the
Company for other related purposes. Any such cooperation shall be performed at
scheduled times taking into consideration Executive's other commitments, and
Executive shall be compensated at a reasonable hourly or per diem rate to be
agreed upon by the parties to the extent such cooperation is required on more
than an occasional and limited basis. Executive shall not be required to perform
such cooperation to the extent it conflicts with any requirements of exclusivity
of services for another employer or otherwise, nor in any manner that in the
good faith belief of Executive would conflict with his rights under or ability
to enforce this Agreement.


16.           Miscellaneous.


(a)         
The provisions of this Agreement are severable and if any one or more provisions
may be determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions and any partially unenforceable provision to the extent

 
 
 
11

--------------------------------------------------------------------------------

 
 
       
enforceable in any jurisdiction nevertheless shall be binding and enforceable.


(b)         
Neither the Company nor the Executive may make any assignment of this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other party; provided that the Company may assign its
rights under this Agreement without the consent of the Executive in the event
that the Company shall effect a reorganization, consolidate with or merge into
another corporation, partnership, organization or other entity, or transfer all
or substantially all of its properties or assets to any other corporation,
partnership, organization or other entity.  This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, their respective
successors, executors, administrators, heirs and permitted assigns.



(c)         
The failure of either party to enforce any provision or protections of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions as to any future violations thereof, nor prevent that party
thereafter from enforcing each and every other provision of this Agreement.  The
rights granted the parties herein are cumulative and the waiver of any single
remedy shall not constitute a waiver of such party's right to assert all other
legal remedies available to it under the circumstances.



(d)         
The Board shall allocate all compensation described in Sections 4, 6, 8 and 10
between the REIT and SCOLP on an annual basis, after determining the services
provided to each entity by the Executive for the relevant period.  For tax
reporting purposes, all compensation will be appropriately reported to the
Executive and Federal and state taxing authorities based upon the Executive’s
legal relationship with each entity as determined under applicable law.



(e)         
This Agreement sets forth the entire agreement and understanding of the parties
to it with respect to its subject matter, and supersedes all prior agreements,
understandings and communications, whether written or oral, with respect to its
subject matter, including, without limitation, all previous employment
agreements.  All prior representations or agreements regarding the subject
matter of this Agreement, whether written or verbal, not expressly incorporated
in it, are superseded, and no changes in or additions to this Agreement shall be
recognized unless and until made in writing and signed by all parties.



(f)          
This Agreement shall be governed by and construed according to the laws of the
State of Michigan.



(g)         
Captions and Section headings used herein are for convenience and are not a part
of this Agreement and shall not be used in construing it.



(h)         
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.



(i)          
Each party shall pay his or its own fees and expenses, including, without
limitation, legal fees, incurred in connection with the transactions
contemplated by this Agreement, including, without limitation, any fees incurred
in connection with any arbitration arising out of the transactions contemplated
by this Agreement.



[Signatures on following page]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
date first written above.


REIT:


SUN COMMUNITIES, INC.,
a Maryland corporation




By       /s/ Gary A. Shiffman                 
                                                                    
 
Gary A. Shiffman, President and

 
Chief Executive Officer



SCOLP:


SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership


By:           Sun Communities, Inc., a Marylandcorporation, its General Partner




By:       /s/ Gary A. Shiffman                  
 
Gary A. Shiffman, President and

 
Chief Executive Officer





EXECUTIVE:





                    /s/ John B. McLaren                                  
JOHN B. MCLAREN

 
13

--------------------------------------------------------------------------------

 
